DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 




(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: support section and drive section in claim 1; urging section in claim 1; actuator and control section in claim 3; support drive actuator in claim 4; arm actuator in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, line 5, there is no antecedent basis for “the distance”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Journee et al (US patent 5,339,489).


The patent to Journee discloses the invention as is claimed.  Journee discloses a wiper device (10, fig. 1) comprising a wiper arm (12, 20) having a base end supported by a support section (drive spindle received in bore 22 of drive head 20) provided at a vehicle and a leading end portion supporting a wiper blade (not shown but disclosed, col. 4, lines 61+).  The wiper arm is configured to pivot back and forth (oscillating movement) by the drive spindle which is received into bore (22) of the drive head (20).  See column 5, lines 10+.  A drive section including an actuator (36) is configured to displace a leading end portion side of the wiper arm in an up and down direction with respect to a surface to be wiped irrespective of force the wiper blade receives.  Note figure 11 wherein the actuator acts to lift the wiper arm away from the surface to be wiped and figure 9 where it allows the wiper arm, and thus attached wiper blade, to be urged by tension spring (26, fig. 1) towards the surface to be wiped.
	With respect to claim 3, while Journee does not discuss a particular control section for the actuator, it appears there must inherently be one.  If there was no control section, the actuator could not function as disclosed.  A control section so provided is deemed configured to function as claimed since it is capable of controlling pressing force of the wiper arm by moving the wiper arm both towards and away from the surface being wiped.  Journee discloses such actuation of the actuator.
	With respect to claim 5, the wiper arm includes a fixed section (20) fixed to the drive spindle and a movable section (12) pivotally mounted to the fixed section about hinge shaft (generally X-X).  The actuator pivots the movable section about the hinge shaft with respect to the fixed section.
	With respect to claim 6, the actuator is supported by the fixed section (fig. 1).
	With respect to claim 10, the linear actuator of Journee is deemed a servo motor as far as defined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Journee et al (US patent 5,339,489) in view of Harmon et al (US patent 5,421,055).
The patent to Journee discloses all of the above recited subject matter with the exception of a sensor to detect the angular position of the wiper arm relative to the vehicle and control the actuator based on such detection.
The patent to Harmon discloses the use of a Hall sensor to detect the angular position of the drive shaft (20, fig. 2) and thus attached wiper arm (14) in order to adjust pressing force via controller (88, col. 3, lines 26+).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a angular position sensor for the drive shaft of the Journee wiper device to enable enhanced control of the pressing force as desired.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Journee et al (US patent 5,339,489) in view of Lombardi et al (EP publication 0522338)
	The patent to Journee discloses all of the above recited subject matter with the exception of the urging section being a compression coil spring.
	The publication to Lombardi discloses the use of a compression coil spring (48, fig. 2) to urge the wiper arm (12) towards a windshield.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a compression spring to urge the wiper arm of Journee towards the windshield .

Allowable Subject Matter

Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
25 February 2022